Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 7-10 have been amended.
	Claims 2-6 and 11-20 have been canceled.
	Claim 21 is a new claim.
	Claims 1, 7-10, and 21 are pending.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 7-10, and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
	 “collecting information related to a facility from a plurality of data sources; receiving from a user of a user terminal a request for maintenance of a facility, by a central server, wherein the request for maintenance includes information needed based on a perspective of the user, wherein the information needed based on the perspective of the user includes additional information related to the facility not previously collected;” the claim is unclear.
	Regarding, “collecting information related to a facility from a plurality of data sources; receiving from a user of a user terminal a request for maintenance of a facility,” the claim is unclear. It is unclear if the second recitation of, “a facility,” is intended to be recited as, “the facility,” to refer to the initially recited facility, or if it is intended to introduce a new element of a second facility. Is the facility referenced in, “receiving from a user of a user terminal a request for maintenance of a facility,” the same facility referenced in, “collecting information related to a facility,” or a second facility?
	Similarly, regarding, “collecting information related to a facility from a plurality of data sources; receiving…a request for maintenance of a facility…wherein the request for maintenance includes…additional information related to the facility not previously collected,” it is unclear if, “the facility,” is intended to refer to the first recitation of, “a facility,” or to the second recitation of, “a facility,” (i.e., is the additional information received in the request for maintenance related to the facility associated with the request for maintenance or is the additional information associated with the facility for which initial information was collected?).
	Similarly, regarding, “after transmitting the request for a quotation, adding the additional information related to the facility not previously collected to the information related to the facility previously collected from the plurality of data sources,” it is unclear if, “the facility,” in, “adding the additional information related to the facility not previously collected,” is intended to refer to the facility for which information was collected from a plurality of data sources, or if it is intended to refer to the facility for which the maintenance request was received.
	The Examiner notes that a decision on whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification (See MPEP 2173.02, MPEP 2111). While the distinction between whether the second recitation of a facility is intended to refer to the initially recited facility or if it is intended to introduce a new element may at first not appear to result in any distinguishable distinction, either way, the Examiner notes that the claim is unclear in view of the claim limitations, as a whole, as further discussed below. 
	Additionally regarding claim 1, “receiving from a user of a user terminal a request for maintenance of a facility, by a central server, wherein the request for maintenance includes information needed based on a perspective of the user, wherein the information needed based on the perspective of the user includes additional information related to the facility not previously collected,” is unclear in that the limitations appear to define two separate scopes for what the request for maintenance includes (i.e., “[wherein the request for maintenance includes] information needed based on a perspective of the user,” and, “[wherein the request for maintenance includes] additional information related to the facility not previously collected”). It is unclear if the request for maintenance is intended to comprise, “information needed based on a perspective of the user,” as well as, “additional information related to the facility not previously collected,” or if the scope of what comprises, “information needed based on a perspective of the user,” is defined by the immediately-following limitation of, “additional information related to the facility not previously collected.” In order to expedite compact prosecution, under the current claim construction, the Examiner interprets the scope of what comprises, “information needed based on a perspective of the user,” as being defined by the immediately-following limitation of, “additional information related to the facility not previously collected.” As such the limitations effectively amount to, “wherein the request for maintenance includes additional information related to the facility not previously collected,” (i.e., the request for maintenance of a facility includes any information related to the facility that was not previously collected).	
	The claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.	
	Regarding claim 3, claim 3 is recited as being dependent from claim 2, which has been canceled. The claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement. In order to expedite compact prosecution, the Examiner interprets claim 3 as being dependent from claim 1.
Claims 7-10 and 21 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 7-10, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 7-10, and 21 when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), along with any other portion of the MPEP that conflicts with this guidance (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1, 7-10, and 21 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by:
	collecting information related to a facility from a plurality of data sources; 
	receiving from a user a request for maintenance of a facility, wherein the request for maintenance includes information needed based on a perspective of the user, wherein the information needed based on the perspective of the user includes additional information related to the facility not previously collected; 
	transmitting a request for a quotation to a facility management company server based on the request for maintenance; and 
	after transmitting the request for a quotation, adding the additional information related to the facility not previously collected to the information related to the facility previously collected from the plurality of data sources.	
	As such, the claims broadly recite functions associated with collecting information from a plurality of sources, receiving a request for maintenance, transmitting a request for quotation, adding additional information (i.e., transmitting and receiving information).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). As such, the Examiner notes the abstract idea of claim 1 comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial interactions in that they are directed to functions associated with a request for maintenance and a request for a quotation (i.e., similar to a relationship between a customer and a service provider to enter into a contractual agreement),. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes that can be practically performed in the human mind or with the aid of pen and paper. With the aid of a pen and paper, a person could perform all of the limitations associated with collecting information from a plurality of sources, receiving a request for maintenance, transmitting a request for quotation, adding additional information (i.e., transmitting and receiving information). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a user terminal, a central server, and a facility management company server in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states that the system includes a central server, a user terminal, a database, and company server, wherein the system receives and transmits information (0021, 0022, Fig. 1, Fig. 2). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting and receiving data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that integrate the judicial exception into a practical application because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions of collecting information related to a facility from a plurality of sources, receiving a request for maintenance of a facility, transmitting a request for quotation, and adding additional information related to the facility (i.e., transmitting and receiving data related to a request for maintenance and a request for a quotation)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually 
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions associated with collecting information from a plurality of sources, receiving a request for maintenance, transmitting a request for quotation, adding additional information (i.e., transmitting and receiving information)). Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claim 1 does not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, falls within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
	Regarding claims 7-10 and 21, the claims merely further embellish the abstract idea as related to transmitting and receiving information. The claims do not add anything significant to the abstract idea.The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 1, 7-10, and 21 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thielges, U.S. Patent Application Publication 20130013522.

In view of the claims being rejected under 35 USC 112(b), the Examiner provides the following claim interpretation in order to advance compact prosecution:
	Regarding claim 1, the positively recited functions effectively comprise broad functions associated with:
collecting information related to a facility [from a plurality of data sources], 
receiving a request for maintenance of a facility [wherein the request for maintenance includes additional information related to the facility not previously collected]
transmitting a request for a quotation based on the request for maintenance
adding the additional information to the previously collected information [after transmitting the request for a quotation]	
	As drafted, the claims may be interpreted as broadly comprising collecting any information related to a facility, receiving a request for maintenance of a facility, wherein the received request for maintenance includes any new information related to the facility not previously collected, transmitting a request for a quotation [based on the request for maintenance], and adding the additional information to the collected information. 
	The Examiner notes the limitations do not recite adding any information to the request for quotation, but simply recite adding the additional information to the collected information, which is simply storing new information associated with the facility. The Examiner notes the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04). The after transmitting the request for a quotation,” as nonfunctional descriptive material.
	The Examiner notes a request for maintenance for a new problem or new damage, such as a broken window, comprises receiving a request for maintenance wherein the request for maintenance includes additional information not previously collected since a new problem or new damage did not previously exist in order to be previously collected). The claimed invention simply adds new information received via requests for maintenance to previously collected information related to a facility. 
	
	Regarding claim 1,
	Thielges — which is directed to a network-based system and method for creating and tracking and managing events associated with managing property — discloses:
	A method comprising: collecting information related to a facility from a plurality of data sources; 
	[an internet-accessible property management system computer-based application for creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties (0009, 0032, 0055, Fig. 1, Fig. 2, Fig. 19, Claim 1; see also 0034, 0045, 0074, claim 8); a computer-based application using a computer or digital wireless device such as a personal digital assistant or mobile handset (0052); creating, tracking and managing events such as service requests, maintenance reminders and other events associated with managing property (0009); These events are created and tracked regardless of whether they were initiated by a tenant or property manager… users are those tenants, property managers, vendors, owner representatives and others which have been issued a system ID and password (0032); a strategy of contacting multiple vendors or service providers for information (0035, 0046, 0049, 0059)] The Examiner asserts the disclosure as related to events created and tracked by users and contacting multiple vendors or service providers for information teaches the broadest reasonable interpretation of collecting information related to a facility from a plurality of data sources.
	receiving from a user of a user terminal 
	[a user can access the system via the internet (0032) and a service request can be initiated through a website supporting the system (0033); a computer-based application using a computer or digital wireless device such as a personal digital assistant or mobile handset (0052)]
	a request for maintenance of a facility, by a central server, 
	[an internet-accessible property management system computer-based application for creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties (0009, 0032, 0052, 0055, Fig. 1, Fig. 2, Fig. 19, Claim 1; see also 0034, 0045, 0074, claim 8); property management system comprising a server (0055, 0069, 0074, 0075, Fig. 15, Fig. 19)]
	wherein the request for maintenance includes information needed based on a perspective of the user, wherein the information needed based on the perspective of the user includes additional information related to the facility not previously collected; 
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); the user provides a description of the problem including type and urgency and location (0043, Fig. 2); The system prompts the service request initiator to use pull-down menus to enter data into various fields such as the type of location of the problem, type of service needed and urgency. The request initiator also enters a description of the nature of the problem requiring service and submits the service request by selecting a submission button (0033; see also 0043, 0044, 0052, 0066); context sensitive variables include the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required (0052); The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed (0072)]
	transmitting a request for a quotation to a facility management company server based on the request for maintenance, by the central server; and 
	[initiate a request for quote ("RFQ") process in order to obtain the best competitive bid (0006); an RFQ process to provide for competitive bidding (0007);
	after transmitting the request for a quotation, adding the additional information related to the facility not previously collected to the information related to the facility previously collected from the plurality of data sources.  
	[service requests are entered into a database as service request records (0034; see also 0055, Fig. 1, Fig. 2, Fig. 19, Claim 1); The service history can also be appended (0035); the property management system database serves as the repository for persistent storage of transactional and non-transactional data (0074, claim 8); The property management system creates a record in its database to contain this information regarding this incident (0045)]
	Additionally, in addition to the disclosure above, the Examiner notes Thielges, states, “The present invention provides a network-based system and method for creating and tracking and managing events associated with managing property,” (0002), and, in the BACKGROUND OF THE INVENTION and the SUMMARY OF THE INVENTION, Thielges provides a discussion asserting that the disclosure of Thielges mitigates or overcomes the significant number of shortcomings and inefficiencies associated with conventional methods of recording information associated with maintenance requests and requests for quotes wherein information about the problem and its servicing is recorded in an ad hoc fashion in different unrelated systems both within the property manager's organization and between the tenant, service vendor and property manager (0004-0006, 0007-0009) in a manner that teaches the claim limitations as described by the instant specification (0033-0034, Fig. 1; and see 0021, 0023, 0037-0040, 0042, 0044-0045).

claim 8, The method of claim 1, 
	Thielges teaches the limitations of claim 1.
	Thielges further discloses:
	wherein the additional information related to the facility not previously collected comprises information on a boundary of the facility.  
	[wherein the additional information describes the primary location for fulfillment of the service request by the service provider (0032); creating and tracking service requests via a website wherein the system prompts a user to enter information regarding the location of the problem, type of service needed, and urgency (0033; see also 0043, 0044, 0052, 0066); In some situations a user such as a vendor desires to attach objects such as incidents, bids, areas, etc. to a dynamic page (0058, Fig. 10, Fig. 14); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126)]	

	Regarding claim 21, The method of claim 1, 
	Thielges teaches the limitations of claim 1.
	Thielges further discloses:
	further comprising selective choosing and entering of the information needed based on the perspective of the user by the user.
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); the user provides a description of the problem including type and urgency and location (0043, Fig. 2); The system prompts the service request initiator to use pull-down menus to enter data into various fields such as the type of location of the problem, type of service needed and urgency. The request initiator also enters a description of the nature of the problem requiring service and submits the service request by selecting a submission button (0033; see also 0043, 0044, 0052, 0066); context sensitive variables include the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required (0052); The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed (0072)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:        

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Ruben, U.S. Patent 7143048.
	Regarding claim 7, The method of claim 1, 
	Thielges teaches the limitations of claim 1.
	While Thielges further discloses the number of maintenance requests may depend on the size of the building and the nature of its use (0003); an office may reside on a certain floor in a certain building in a particular office complex controlled by a particular property management company or owner (0048), which may be interpreted as teaching or suggesting information on a number of floors, in order to expedite compact prosecution, the Examiner notes Thielges does not appear to explicitly recite information on a number of stories of the facility.
	However, Ruben — which is directed to a system and method for managing real estate — discloses (note the portion in italics is what has not been addressed):	
 information on a number of stories of the facility.  
	[The static documents processed by the system include, for example, contracts and a list of policies and procedures relating to a building. Contracts would include leases, vendor contracts and policies and procedures would include construction rules and regulations, emergency procedures, tenant office policies and procedures, and cleaning specifications…The information for the documents preferably is developed on a building specific and building tenant space basis. The tenant space can range from one room or suite to multiple floors of the building or even the entire building (c3:53-67); Information is entered into a database that is specific to the property. This data includes, for example, the number of floors, suites and associated square footage of a property. This type of property profile information can be associated with static documents such as drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); Space is an object that represents the areas of a property accessible to the various entities interacting with a property. A space can be one or more suites, floors, elevators, common conference rooms, gyms, laboratories, loading docks, bathrooms, hallways, lobbies, etc. The space concept is used to direct service request workflow described below, and to assign management and ownership responsibilities to the various property management and ownership entities related to the property. Information on each space in the building can be placed on a static or interactive document (c5:15-26)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Thielges teaches a system and method for a network-based system and method for creating and tracking and managing events associated with managing property. Ruben teaches a system and method for managing real estate.
	The difference between Thielges and Ruben is that Thielges does not appear to explicitly recite information on a number of stories of the facility.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for managing real estate (as taught by Ruben) with the system and method for a network-based system and method for creating and tracking and managing events associated with managing property (as taught by Thielges) in order to help organize, automate and facilitate management processes and communications for owners and managers of real estate properties (Ruben c1:11-15), provide the owner with more complete information as to the status of its properties and better control over management and costs (Ruben c1 63-65), provide a relatively simple and intuitive computer user interface enabling enhancement of the workflow and communication processes among owners, property management, tenants, and vendors associated with a single real estate property or group of related properties (Ruben c2 10-16), and provide a secure and scalable application available from any Internet accessible device (e.g., computer or telephone) that allows for different levels of customization and personalization (Ruben c2 16-20).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Ruben to Thielges would simply incorporate the known methods for a system and method for managing real estate as taught by Ruben with the known  Thielges in order to help organize, automate and facilitate management processes and communications for owners and managers of real estate properties (Ruben c1:11-15), provide the owner with more complete information as to the status of its properties and better control over management and costs (Ruben c1 63-65), provide a relatively simple and intuitive computer user interface enabling enhancement of the workflow and communication processes among owners, property management, tenants, and vendors associated with a single real estate property or group of related properties (Ruben c2 10-16), and provide a secure and scalable application available from any Internet accessible device (e.g., computer or telephone) that allows for different levels of customization and personalization (Ruben c2 16-20).

	Regarding claim 9, The method of claim 1, 
	Thielges teaches the limitations of claim 1.
	While Thielges further discloses the number of maintenance requests may depend on the size of the building and the nature of its use (0003), in order to expedite compact prosecution, the Examiner introduces Ruben to more specifically address the limitations with respect to information on a size of the facility.
	Ruben — which is directed to a system and method for managing real estate — discloses (note the portion in italics is what has not been addressed):	
	wherein the additional information related to the facility not previously collected comprises information on a size of the facility.  
drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); A lease represents a section of space within a property. A space is typically defined by building floor(s) and associated suite(s). The lease can define, for example, one suite of rooms on a floor of a building, several floors, suites on different floors, etc. The lease contains the terms of the space such as rental rate and square footage. The lease and its associated space is contracted to one tenant entity. That is, a tenant entity is a data record of the person or company that is responsible for the lease and the space related to it (c5:27-37)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Thielges teaches a system and method for a network-based system and method for creating and tracking and managing events associated with managing property. Ruben teaches a system and method for managing real estate.
	The difference between Thielges and Ruben is that Ruben was introduced to more specifically address the limitations with respect to information on a size of the facility.
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 7 applies here, as well.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Fernandes, U.S. Patent Application Publication 20130218890.
	Regarding claim 10, The method of claim 1, 
	Thielges teaches the limitations of claim 1.
	Thielges does not appear to explicitly recite information on a height of the facility.
	However, Fernandes — which is directed to a geographic asset management system — discloses (note the portion in italics is what has not been addressed):
	[The disclosed subject matter of the present invention provides a geographic asset management system representing a scalable, platform agnostic decision support application that combines an organization's asset related data with multi-dimensional spatial information, providing real-world visualization of anything that can be associated with a geographical location…These `assets` can be anything from capital assets, such as buildings or computers, to commitments, such as land-use permits or research grants (0005); The geographic asset management system provides a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring, which is particularly useful when the assets are buildings. This visual representation may, for example, be used to help reduce travel expenses to remote offices, plan locations of medical clinics or stores to optimize coverage in a given area, or compare designs for a new construction project with the existing environment (0006)]
information on a height of the facility.  
	[Custom assets may be defined, such as buildings or trees. If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors (0065); The information window 716 is also displayed, which contains metadata and positional information about the selected building 712 or other object. Information may include building name, address, purpose, type of construction, year and date built, height, etc. (0122)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Thielges teaches a system and method for a network-based system and method for creating and tracking and managing events associated with managing property. Fernandes teaches a geographic asset management system.
	The difference between Thielges and Fernandes is that Thielges does not appear to explicitly recite information on a height of the facility.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for a geographic asset management system (as taught by Fernandes) with the system and method for a network-based system and method for creating and tracking and managing events associated with managing property (as taught by Thielges) in order to provide a geographic asset management system representing a scalable, platform agnostic Fernandes 0005), provide a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring, which is particularly useful when the assets are buildings (Fernandes 0006), and to allow users to access, maintain, and be notified of key compliance information on their assets, buildings, or sites (Fernandes 0137).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Fernandes to Thielges would simply incorporate the known methods for a geographic asset management system as taught by Fernandes with the known methods for a network-based system and method for creating and tracking and managing events associated with managing property taught by Thielges in order to provide a geographic asset management system representing a scalable, platform agnostic decision support application that combines an organization's asset related data with multi-dimensional spatial information, providing real-world visualization of anything that can be associated with a geographical location and integrate this GIS data with a management and reporting application that supports the tracking and visualization of all assets (Fernandes 0005), provide a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring, which is particularly useful when the assets are buildings (Fernandes 0006), and to Fernandes 0137).

Response to Arguments
Applicant’s arguments on pages 4-7, filed on 1/27/21, have been fully considered but they are not persuasive. Applicant notes, on page 4: Claims 1 and 7-10 are pending in the present Application. Claim 1 has been amended, no claims have been cancelled, and claim 21 has been added, leaving claims 1, 7-10, and 21 for consideration upon entry of the present Amendment.
	Applicant requests reconsideration and allowance in view of the Applicant’s remarks and amendments.
	Applicant’s arguments have been fully considered, but are not persuasive. 	Specifically regarding Applicant’s arguments:	
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 4, that claims 1 and 7-10 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant argues, on page 4:
	Applicant respectfully submits that adding additional information to information related to a facility previously collected from a plurality of data sources, the additional information being information needed based on a perspective of a user, as claimed, is not merely a generic function and is significantly more than an abstract idea (and thus eligible).
 
	The Examiner respectfully disagrees with Applicant’s assertion. As discussed in the rejections under 35 USC 101, the elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical claims 1, 7-10, and 21 are directed to non-statutory subject matter.
	Applicant’s arguments are fully considered, but are not persuasive.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 5, that claims 1 and 8 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over U.S. Patent Application Publication 20130013522 ("Thielges") in view of U.S. Patent 8271321 ("Kestenbaum"). Applicant notes, on page 5, that claims 7 and 9 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Thielges in view of Kestenbaum, and further in view of U.S. Patent 7143048 ("Ruben"). Applicant notes, on page 5, that claim 10 stands rejected under 35 U.S.C. § 103 as allegedly unpatentable over Thielges in view of Kestenbaum, and further in view of U.S. Patent Application Publication 20130218890 ("Fernandes").
	Applicant argues, on pages 5-6, that even if Thielges and Kestenbaum could be properly combined, which is not conceded, the proposed combination fails to teach, suggest, or render obvious the subject matter of claims 1 and 8. Applicant argues, on page 6, that even if Thielges, Kestenbaum, and Ruben could be properly combined, which is not conceded, the proposed combination fails to teach, suggest, or render obvious the subject matter of claims 7 and 9. Applicant argues, on pages 6-7, that even if Thielges, Kestenbaum, and Fernandes could be properly combined, which is not 
	The Examiner notes Applicant’s arguments are directed to amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 U.S.C. § 103 above for a complete discussion of the pending claims. Applicant’s arguments are fully considered, but are not persuasive.
	Applicant notes, on page 7, that new claim 21 depends from claim 1 and recites that the method further comprises selective choosing and entering of the information needed based on the perspective of the user by the user. Applicant argues, on page 7, that the cited references fail to disclose or suggest such features. The Examiner notes Applicant’s arguments are directed to new claim 21, and, as such, are moot. Applicant is referred to the rejections under 35 U.S.C. § 103 above for a complete discussion of the pending claims. Applicant’s arguments are fully considered, but are not persuasive.
	Applicant’s arguments are fully considered, but are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.W.W./           Examiner, Art Unit 3689                                                                                                                                                                                             


/MARIA C SANTOS-DIAZ/           Primary Examiner, Art Unit 3689